Fourth Court of Appeals
                                         San Antonio, Texas

                                                JUDGMENT
                                             No. 04-13-00422-CV

                        IN THE INTEREST OF C.G., L.G., and P.G., Children

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-PA-00699
                         Honorable Charles E. Montemayor, Judge Presiding 1

    BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE MARTINEZ

         In accordance with this court’s opinion of this date, the motion to withdraw is granted and
the trial court’s judgment is AFFIRMED.

        SIGNED October 23, 2013.


                                                          _____________________________
                                                          Marialyn Barnard, Justice




1
  The Honorable Richard Price is the presiding judge of the 285th Judicial District Court of Bexar County, Texas. The
termination order was signed by Associate Judge Charles E. Montemayor.